DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of August 12, 2022. 
Claims 1-20 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to the specification/claims have been fully considered and are persuasive.  Therefore, the objections to the specification/claims have been withdrawn.
Applicant’s arguments/amendments with respect to rejection of claims 1-20 under 35 USC §112(b) have been fully considered and are partially persuasive. 
With respect to the rejection of claims 1-20 under 35 USC §112(b) as presented in the Office Action of May 24, 2022, several limitations within the claims have been amended, and the Examiner agrees that such amendments overcome the rejection under 35 USC §112(b). However, the amendments to claims do not overcome the rejection under 35 USC §112(b) going to the specific limitations of “three-dimensional navigation information” in claim 16. Therefore, the rejection of such claim under 35 USC §112(b) rejection is maintained herein.
Applicant’s arguments/amendments with respect to the rejection of claims 1-20 under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
By this Amendment, claims 1 and 12 are amended to recite "a transparent display; a communication module; a memory; and a processor, wherein the processor is configured to: acquire position information of a vehicle via the communication module, determine whether high definition (HD) map information corresponding to the position information is acquired; display three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired; and display two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired, wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance being spatially matched to, and displayed, via the transparent display, in alignment with an actual object in a real world by using the HD map information, and wherein the displaying of the 2D navigation information comprises virtual 2D graphic information for driving guidance is planarly matched to, and displayed in alignment with the actual object in the real world." Applicants thus submit that claims 1-20 are directed to statutory subject matter, as in DDR HOLDINGS, LLC V. HOTELS.COM, L.P. "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of augmented reality" Therefore, the rejections to claims 1-20 are obviated.

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant asserts that, ‘that claims 1-20 are directed to statutory subject matter, as in DDR HOLDINGS, LLC V. HOTELS.COM, L.P. "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of augmented reality"’. The Examiner respectfully disagrees with this argument because the ‘DDR HOLDINGS, LLC V. HOTELS.COM, L.P.’ is directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements, and the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. However, the claimed invention is directed towards just determining whether high definition (HD) map information is acquired and displaying the three-dimensional (3D) and two-dimensional (2D) navigation information, and this is different than automatically generating and transmitting a web page in response to activation of a link. Under its broadest reasonable interpretation, the step in claim 1, such as ‘determining whether high definition (HD) map information corresponding to the position information is acquired’ can reasonably be performed by a human mentally or with aid of pen and paper. Although, the claim recites the limitation of ‘acquiring position information of a vehicle via the communication module’, ‘displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance being spatially matched to, and displayed, via the transparent display, in alignment with an actual object in a real world by using the HD map information’, ‘displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired wherein the displaying of the 2D navigation information comprises virtual 2D graphic information for driving guidance is planarly matched to, and displayed in alignment with the actual object in the real world’, the additional details do not alter the performance of the limitation. The acquiring step does not elevate this limitation from insignificant extra-solution data gathering. The displaying steps are recited at a high level of generality and amounts to mere post solution actions, and the mere displaying of data is a well understood, routine, and conventional function. The claims as a whole merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. Therefore, the rejection of such claims under 35 USC §101 rejection is maintained herein.
Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, the limitation “three-dimensional navigation information” at lines 4-5 is unclear. It is unclear to the Examiner if this is the same “three-dimensional navigation information” previously recited in claim 12 or different.
Claims 18-20 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 12 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 12 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 12) recite the limitation of determining whether high definition (HD) map information corresponding to the position information is acquired. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the acquired position information of a vehicle and determines whether high definition (HD) map information corresponding to the position information is acquired. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining whether high definition (HD) map information corresponding to the position information is acquired in his/her mind or by a human using a pen and paper. The mere nominal recitation of an electronic device (claim 1), a transparent display (claim 1), a communication module (claim 1), a memory (claim 1), or a processor (claim 1) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 12 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of acquiring position information of a vehicle via the communication module, displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance being spatially matched to, and displayed, via the transparent display, in alignment with an actual object in a real world by using the HD map information, displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired wherein the displaying of the 2D navigation information comprises virtual 2D graphic information for driving guidance is planarly matched to, and displayed in alignment with the actual object in the real world, an electronic device (claim 1), a transparent display (claims 1 and 12), a communication module (claim 1), a memory (claim 1), and a processor (claim 1). The acquiring step is recited at a high level of generality (i.e. as a general means of receiving data) and amount to no more than data gathering, which is a form of extra solution activity. The displaying steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The transparent display in claims 1 and 12 is claimed generically and is operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The electronic device in claim 1, communication module in claim 1, memory in claim 1, and processor in claim 1 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The electronic device, communication module, memory, and processor are recited at a high level of generality and merely automate the determining step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.

CONCLUSION
Thus, since claims 1 and 12 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 12 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-11 depend from claim 1 and claims 13-20 depend from claim 12. 
Dependent claims 2-11 and 13-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al., KR 20160065724 A, hereinafter referred to as CHO, in view of KOBAYASHI, JP 6784054 B2, hereinafter referred to as KOBAYASHI, and further in view of CHOI et al., KR 10-2017-0048781, hereinafter referred to as CHOI, respectively.
As to claim 1, CHO teaches an electronic device comprising:
a communication module (see at least FIG. 1, CHO); 
a memory (see at least FIG. 1, CHO); and
a processor, wherein the processor is configured to (see at least FIG. 1 and paragraphs 33-35, CHO): 
acquire position information of a vehicle via the communication module (see at least paragraph 62 regarding the location data unit 181 is a device for acquiring location data through a Global Navigation Satellite System (GNSS), CHO),
wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance being spatially matched to, and displayed in alignment with an actual object in a real world by using the HD map information (see at least FIGS. 8-15 and paragraph 43 regarding the route guidance includes augmented reality route guidance that performs route guidance by combining various information such as the location and direction of the user with an image taken in front of the vehicle in motion, and 2D (2-Dimensional) or 3D (3-D) 2D (2-Dimensional) or 3D (3-Dimensional) route guidance for performing route guidance by combining various types of information such as a user's location and direction with map data of Dimensional) may be included. See also at least paragraphs 75-78 regarding the augmented reality refers to adding additional information (eg, a graphic element indicating a point of interest (POI), a graphic element indicating a path to a destination, etc.) on a screen containing the real world that the user is actually viewing. It may be a method of providing a visually overlapping method. See also at least paragraphs 130-135, CHO), and
wherein the displaying of the 2D navigation information comprises virtual 2D graphic information for driving guidance is planarly matched to, and displayed in alignment with the actual object in the real world (see at least FIGS. 8-15 and paragraph 43 regarding the route guidance includes augmented reality route guidance that performs route guidance by combining various information such as the location and direction of the user with an image taken in front of the vehicle in motion, and 2D (2-Dimensional) or 3D (3-D) 2D (2-Dimensional) or 3D (3-Dimensional) route guidance for performing route guidance by combining various types of information such as a user's location and direction with map data of Dimensional) may be included. See also at least paragraphs 75-78 regarding the augmented reality refers to adding additional information (eg, a graphic element indicating a point of interest (POI), a graphic element indicating a path to a destination, etc.) on a screen containing the real world that the user is actually viewing. It may be a method of providing a visually overlapping method. See also at least paragraphs 130-135, CHO).
CHO teaches the map data may be acquired from the storage unit 110 in the electronic device 100 , from an external map database DB separate from the electronic device 100 , or may be acquired from another electronic device. Such map data is data for indicating a map of the current location and surrounding area (see at least paragraphs 75-76, CHO), however, CHO does not explicitly teach determining whether high definition (HD) map information corresponding to the position information is acquired; displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired; or displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired.
However, KOBAYASHI teaches determining whether high definition (HD) map information corresponding to the position information is acquired (see at least paragraphs 37-38 regarding when the map image is included in the display content, the acquisition unit 44 acquires information for specifying whether the map image is two-dimensional or three-dimensional); displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired (see at least FIGS. 11B and 18A. See also at least paragraphs 37-38 regarding the acquisition unit 44 acquires information indicating whether or not a map image for guiding the traveling direction of the vehicle 60 is displayed as information regarding the display content of the virtual image 50. When the map image is included in the display content, the acquisition unit 44 acquires information for specifying whether the map image is two-dimensional or three-dimensional. When the virtual image 50 includes a map image represented three-dimensionally, the determination unit 46 determines the rotation condition so that the display unit 24 is tilted with respect to the optical axis B of the illumination light. See also at least paragraph 51); and displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired (see at least FIGS. 11A and 18B. See also at least paragraphs 37-38 regarding the acquisition unit 44 acquires information indicating whether or not a map image for guiding the traveling direction of the vehicle 60 is displayed as information regarding the display content of the virtual image 50. When the map image is included in the display content, the acquisition unit 44 acquires information for specifying whether the map image is two-dimensional or three-dimensional. See also at least paragraph 51 regarding FIG. 18B shows a display example of the map image 83 and the guide image 84 when the distance to the guide branch point is 20 m, and shows a case where the virtual image 50 is displayed in a plane without being tilted).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KOBAYASHI which teaches determining whether high definition (HD) map information corresponding to the position information is acquired, displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired, and displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired with the system of CHO as both systems are directed to a system and method for providing navigation information in three-dimensional or in two dimensions, and one of ordinary skill in the art would have recognized the established utility of determining whether high definition (HD) map information corresponding to the position information is acquired, displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired, and displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired and would have predictably applied it to improve the system of CHO.
CHO, as modified by KOBAYASHI, does not explicitly teach a transparent display.
However, such matter is taught by CHOI (see at least paragraphs 20, 68, and 117-119 regarding when the display unit 141 is implemented as a HUD, information may be output through a transparent display provided in the windshield. The transparent display has a transmittance of a certain level or more, and may refer to a display through which a user can recognize an object located on the opposite side with the transparent display interposed therebetween, like general glass).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHOI which teaches a transparent display with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information through a head-up display, and one of ordinary skill in the art would have recognized the established utility of having a transparent display and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, CHO, as modified by KOBAYASHI, does not explicitly teach a first camera configured to capture an image of a driver in the vehicle, wherein the processor is further configured to: identify gaze information of the driver by using the image of the driver captured by the first camera, and control, based on the gaze information, the displaying of the 3D navigation information or the displaying of the 2D navigation information.
However, CHOI teaches a first camera configured to capture an image of a driver in the vehicle (see at least paragraph 52. See also at least paragraph 122 regarding the sensing unit 460 may include an indoor camera 461 and an outdoor camera 462, and may provide images captured by each to the processor 470. The indoor camera 461 may be disposed to face the driver's seat inside the vehicle 100 to generate a driver's image. The driver image may mean an image including the face of a driver riding in the vehicle 100); identifying gaze information of the driver by using the image of the driver captured by the first camera (see at least paragraph 52 regarding the controller 170 may detect the driver's gaze and/or gesture from a portion corresponding to the driver's seat area in the indoor image. See also at least paragraph ); and controlling, based on the gaze information, the displaying of the 3D navigation information or the displaying of the 2D navigation information (see at least FIG. 8 and paragraphs 184-198).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHOI which teaches a first camera configured to capture an image of a driver in the vehicle, wherein the processor is further configured to: identify gaze information of the driver by using the image of the driver captured by the first camera, and control, based on the gaze information, the displaying of the 3D navigation information or the displaying of the 2D navigation information with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information through a head-up display, and one of ordinary skill in the art would have recognized the established utility of having a first camera configured to capture an image of a driver in the vehicle, identifying gaze information of the driver by using the image of the driver captured by the first camera, and controlling, based on the gaze information, the displaying of the 3D navigation information or the displaying of the 2D navigation information and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
As to claim 3, CHO, as modified by KOBAYASHI, does not explicitly teach a second camera configured to capture an image in front of the vehicle, wherein the processor is configured to: identify lane information of the vehicle by using the image in front of the vehicle, captured by the second camera; and control, based on the gaze information and the lane information, displaying of the 3D navigation information or the 2D navigation information.
However, CHOI teaches a second camera configured to capture an image in front of the vehicle (see at least paragraph 122 regarding the outdoor camera 462 may be disposed to face the front of the vehicle 100 at various positions, such as an upper side of the windshield, to generate a front image. At least one object, such as a pedestrian, a traffic light, a lane, and another vehicle, existing in front of the vehicle 100 may appear in the front image provided from the outdoor camera 462.); identifying lane information of the vehicle by using the image in front of the vehicle, captured by the second camera (see at least paragraph 122. See also at least paragraph 174); and controlling, based on the gaze information and the lane information, displaying of the 3D navigation information or the 2D navigation information (see at least FIGS. 8 & 12-13 and paragraphs 184-198 and 203-210).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHOI which teaches a second camera configured to capture an image in front of the vehicle, wherein the processor is configured to: identify lane information of the vehicle by using the image in front of the vehicle, captured by the second camera; and control, based on the gaze information and the lane information, displaying of the 3D navigation information or the 2D navigation information with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information through a head-up display, and one of ordinary skill in the art would have recognized the established utility of having a second camera configured to capture an image in front of the vehicle, identifying lane information of the vehicle by using the image in front of the vehicle, captured by the second camera, and controlling, based on the gaze information and the lane information, displaying of the 3D navigation information or the 2D navigation information and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
As to claim 4, CHO teaches wherein the processor is configured to: acquire, from the communication module, information on a distance between the vehicle and the actual object near the vehicle, measured by a sensor disposed in the vehicle; and match and display the 3D navigation information to and on the actual object in the real world by using the HD map information and the distance information (see at least paragraphs 81-83. See also at least FIGS. 5 & 8-15 and paragraphs 106-113, CHO).
As to claim 6, CHO, as modified by KOBAYASHI, does not explicitly teach calculating, based on the lane information or the gaze information, an angle and a distance for displaying the 3D navigation information; determining, based on the calculated angle and distance, a display position of the 3D navigation information; or displaying, based on the display position, the 3D navigation information on the actual object of the real world.
However, CHOI teaches calculating, based on the lane information or the gaze information, an angle and a distance for displaying the 3D navigation information; determining, based on the calculated angle and distance, a display position of the 3D navigation information; and displaying, based on the display position, the 3D navigation information on the actual object of the real world (see at least FIGS. 8 & 12-13 and paragraphs 184-198 and 203-210 regarding the processor 470 determines a horizontal position between the augmented reality image and the real image of the object. The difference can be obtained as error information. Alternatively, the processor 470 may obtain, as error information, an angle between the extension line to the augmented reality image and the extension line to the object based on the driver's eye position. The processor 470 may control the display 440 to display an arrow image corresponding to a change in the driver's eye position adjacent to the augmented reality image).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHOI which teaches calculating, based on the lane information or the gaze information, an angle and a distance for displaying the 3D navigation information, determining, based on the calculated angle and distance, a display position of the 3D navigation information, and displaying, based on the display position, the 3D navigation information on the actual object of the real world with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information through a head-up display, and one of ordinary skill in the art would have recognized the established utility of calculating, based on the lane information or the gaze information, an angle and a distance for displaying the 3D navigation information, determining, based on the calculated angle and distance, a display position of the 3D navigation information, and displaying, based on the display position, the 3D navigation information on the actual object of the real world and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
As to claim 11, CHO, as modified by KOBAYASHI, does not explicitly teach displaying the 2D navigation information corresponding to a first distance and not to display navigation information corresponding to a second distance beyond the first distance.
However, such matter is taught by CHOI (see at least paragraphs 230-233 regarding the processor 470 determines that the vehicle 100 moves forward from the front image provided from the outdoor camera 462 in response to the front view seen through the display area 720 of the windshield 101. It is possible to detect a plurality of objects existing with a distance from each other. The processor 470 displays the augmented reality image 1620 corresponding to the speed bump 1611 located closest to the vehicle 100 among the detected speed bumps 1611 and 1612 through the display 440 in the display area. It can be displayed in 720).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHOI which teaches displaying the 2D navigation information corresponding to a first distance and not to display navigation information corresponding to a second distance beyond the first distance with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information through a head-up display, and one of ordinary skill in the art would have recognized the established utility of displaying the 2D navigation information corresponding to a first distance and not to display navigation information corresponding to a second distance beyond the first distance and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 6 and is rejected under the same rational.

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al., KR 20160065724 A, hereinafter referred to as CHO, in view of KOBAYASHI, JP 6784054 B2, hereinafter referred to as KOBAYASHI and in view of CHOI et al., KR 10-2017-0048781, hereinafter referred to as CHOI, and further in view of WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, respectively.
As to claim 5, CHO, as modified by KOBAYASHI and CHOI, does not explicitly teach when the HD map information is acquired, determining whether a lane is recognized, based on the lane information; displaying the 3D navigation information by using the HD map information when the lane is recognized; or when the lane is not recognized, displaying, using the HD map information, the 3D navigation information and the 2D navigation information in which the 3D navigation information and the 2D navigation information are differently displayed depending on a distance.
However, WATANABE teaches when the HD map information is acquired, determining whether a lane is recognized, based on the lane information; displaying the 3D navigation information by using the HD map information when the lane is recognized (see at least FIG. 6 and paragraph 61 regarding the guidance line image 60 is an image indicating the limit of the range in which the vehicle can travel (corresponding to the roadway outer line) on the road surface of the road that the vehicle is traveling along); and when the lane is not recognized, displaying, using the HD map information, the 3D navigation information and the 2D navigation information in which the 3D navigation information and the 2D navigation information are differently displayed depending on a distance (see at least FIG. 9 and paragraphs 71-72).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WATANABE which teaches when the HD map information is acquired, determining whether a lane is recognized, based on the lane information, displaying the 3D navigation information by using the HD map information when the lane is recognized, and when the lane is not recognized, displaying, using the HD map information, the 3D navigation information and the 2D navigation information in which the 3D navigation information and the 2D navigation information are differently displayed depending on a distance with the system of CHO, as modified by KOBAYASHI and CHOI, as both systems are directed to a system and method for providing navigation information through a head-up display, and one of ordinary skill in the art would have recognized the established utility of when the HD map information is acquired, determining whether a lane is recognized, based on the lane information, displaying the 3D navigation information by using the HD map information when the lane is recognized, and when the lane is not recognized, displaying, using the HD map information, the 3D navigation information and the 2D navigation information in which the 3D navigation information and the 2D navigation information are differently displayed depending on a distance and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI and CHOI.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 5 and is rejected under the same rational.

Claim(s) 7-10 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al., KR 20160065724 A, hereinafter referred to as CHO, in view of KOBAYASHI, JP 6784054 B2, hereinafter referred to as KOBAYASHI and in view of CHOI et al., KR 10-2017-0048781, hereinafter referred to as CHOI and in view of WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, and further in view of Fujimura et al., US 2014/0268353 A1, hereinafter referred to as Fujimura, respectively.
As to claim 7, CHO, as modified by KOBAYASHI, CHOI, and WATANABE, does not explicitly teach wherein the 3D navigation information and the 2D navigation information are configured such that the 3D navigation information is displayed to correspond to a first distance, and the 2D navigation information is displayed to correspond to a second distance beyond the first distance.
However, such matter is taught by Fujimura (see at least FIG. 3 and paragraph 50 regarding the second projector 120 projects the second graphic element 164 on the second focal plane 166, which is static and oriented parallel to the ground surface 176 and disposed on the ground surface 176. The third projector 122 projects the third graphic element 168 on the third focal plane 170, which may be oriented substantially perpendicularly to the line-of-sight of the driver, and be movable or adjustable toward and away from the vehicle 106 in the direction of the line-of-sight 178 of the driver through linear movement of the third projector 122 by the second actuator 158. See also at least FIG. 4 and paragraphs 52-57).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Fujimura which teaches wherein the 3D navigation information and the 2D navigation information are configured such that the 3D navigation information is displayed to correspond to a first distance, and the 2D navigation information is displayed to correspond to a second distance beyond the first distance with the system of CHO, as modified by KOBAYASHI, CHOI, and WATANABE, as both systems are directed to a system and method for providing navigation information in three-dimensional augmented reality, and one of ordinary skill in the art would have recognized the established utility of having wherein the 3D navigation information and the 2D navigation information are configured such that the 3D navigation information is displayed to correspond to a first distance, and the 2D navigation information is displayed to correspond to a second distance beyond the first distance and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI, CHOI, and WATANABE.
As to claim 8, CHO, as modified by KOBAYASHI, CHOI, and WATANABE, does not explicitly teach generating navigation information, which is to be displayed at the second distance, as the 2D navigation information; and displaying the 2D navigation information on a plane at a point beyond the first distance.
However, such matter is taught by Fujimura (see at least FIG. 3 and paragraph 50 regarding the third projector 122 projects the third graphic element 168 on the third focal plane 170, which may be oriented substantially perpendicularly to the line-of-sight of the driver, and be movable or adjustable toward and away from the vehicle 106 in the direction of the line-of-sight 178 of the driver through linear movement of the third projector 122 by the second actuator 158. See also at least FIG. 4 and paragraphs 52-57).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Fujimura which teaches generating navigation information, which is to be displayed at the second distance, as the 2D navigation information and displaying the 2D navigation information on a plane at a point beyond the first distance with the system of CHO, as modified by KOBAYASHI, CHOI, and WATANABE, as both systems are directed to a system and method for providing navigation information in three-dimensional augmented reality, and one of ordinary skill in the art would have recognized the established utility of generating navigation information, which is to be displayed at the second distance, as the 2D navigation information and displaying the 2D navigation information on a plane at a point beyond the first distance and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI, CHOI, and WATANABE.
As to claim 9, CHO teaches wherein the processor is further configured to determine a display position at which the 2D navigation information is to be displayed, based on at least one of a type of road on which the vehicle drives, a crossroads, a driving environment, or a speed (see at least FIG. 10 and paragraphs 126-127, CHO).
As to claim 10, CHO does not explicitly teach changing the display position at which the 2D navigation information is to be displayed, when a turn point is included within the first distance according to a position change of the vehicle.
However, such matter is taught by KOBAYASHI (see at least paragraph 31 regarding  as an "image showing the traveling direction of the moving route", an arrow image showing whether to go straight, turn right, or turn left at the next intersection, and an icon image placed on the map to show the traveling route of the vehicle. And images that extend in a band shape and show the traveling route are included. See also at least FIG. 18 and paragraph 51 regarding the "guidance junction" is the next junction that is guided in route guidance such as a navigation device, such as an intersection where you should turn right or left off the direction of the road, or an interchange on a highway).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KOBAYASHI which teaches changing the display position at which the 2D navigation information is to be displayed, when a turn point is included within the first distance according to a position change of the vehicle with the system of CHO as both systems are directed to a system and method for providing navigation information in three-dimensional or in two dimensions, and one of ordinary skill in the art would have recognized the established utility of changing the display position at which the 2D navigation information is to be displayed, when a turn point is included within the first distance according to a position change of the vehicle and would have predictably applied it to improve the system of CHO.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 8 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 10 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YAMAGUCHI et al. (US 20210003414 A1) regarding a system and method for generating, as an image to be displayed in a superimposed manner, route information indicating the route along which the own vehicle is scheduled to move, and that displays the route information in a superimposed manner on the road surface ahead.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666